Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on a continuation of PCT/JP2018/031711, filed 08/28/2018 claims foreign priority to 2018-032787, filed 02/27/2018. 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2020, 09/09/2020, 02/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner Notes
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims below. Although the specified citations are representative teachings and are applied to the specific limitations within the claims, other passages, internally cited references, and figures may apply. In preparing a response, it is respectfully requested that, the applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by reference(s) or as disclosed by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-10 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Takada (US20150268460A1).
Independent claim 1, Takeda teaches an objective optical system comprising in order from an object side to an image side (Figs. 1-2; Embodiment 1, data tables [0099], [0091-0099]): 
a first lens group having a negative refractive power (Fig. 1; [0094] first lens group e.g. G1 having negative refractive power); 
a second lens group (Fig. 1; [0094] second lens group e.g. G2); and 
a third lens group having a positive refractive power (Fig. 1; [0094] third lens group e.g. G3 having positive refractive power), 
wherein at a time of focusing, the second lens group moves in an optical-axial direction (see [0086]). 
the third lens group includes Fig. 1; [0094] third lens group e.g. G3 having positive refractive power), from the object side to the image side, a front group (Fig. 3, front group 
the front group includes a cemented lens having a positive refractive power or includes a single lens having a positive refractive power (Fig. 3, [0185] front group includes e.g. L32 or data table [0099] surfaces 11-12, calculated focal length f=1.32 inverse optical power, has positive refractive power), 
the rear group includes a cemented lens having a positive refractive power (Fig. 3, rear group lenses e.g. L34, L35 or data table [0099] surfaces 15-17, calculated focal length f32=3.2, optical power is the inverse focal length, has positive refractive power), and the following conditional expression (1) is satisfied:
0.45<d3t/f32<0.8 (1) (Fig. 1, data table [0099], surface 11-14, gives distance d3t e.g. 1.8, rear group lenses e.g. L34, L35 or data table [0099] surfaces 15-17, calculated focal length f32=3.2, optical power is the inverse focal length, has positive refractive power, gives e.g. 0.56), 
where, d3t denotes a distance on an optical axis from a lens surface positioned nearest to an object in the front group up to a lens surface positioned nearest to the object in the rear group (Fig. 1, data table [0099], surface 11-14, gives distance d3t e.g. 1.8), and f32 denotes a focal length of the rear group (Fig. 1, data table [0099], rear group lenses e.g. L34, L35 or data table [0099] surfaces 15-17, calculated focal length f32=3.2, optical power is the inverse focal length, has positive refractive power, gives e.g. 0.56).
Claim 3, Takada teaches invention of claim 1, wherein the following conditional expression (3) is satisfied: 0.28<d3p/f32<0.5 (3) (Fig. 1, data table [0099], surface 12-14, gives distance d3t e.g. 1.37, rear group lenses e.g. L34, L35 or data table [0099] surfaces 15-17, calculated focal length f32=3.2, optical power is the inverse focal length, has positive refractive power, gives e.g. 0.42), where, d3p denotes a distance on the optical axis from a lens surface positioned nearest to an image in the front group up to the lens surface positioned nearest to an object in the rear group, and f32 denotes the focal length of the rear group.
Claim 4, Takada teaches invention of claim 1, wherein the following conditional expression (4) is satisfied: 2.3<f3/f<3.2 (4) (see data tables [0099], given f e.g. 0.95, given focal length f3 e.g. 2.25, gives e.g. 2.36), where, f3 denotes a focal length of the third lens group, and f denotes a focal length of the objective optical system at the time of normal observation.
Claim 5, Takada teaches invention of claim 1, wherein the second lens group has a positive refractive power (see Fig. 1, [0094], second lens group G2 having positive power).
Claim 6, Takada teaches an endoscope comprising: the objective optical system according to claim 1; and an image sensor (see Fig. 1, [0093]).
Claim 8, Takada teaches invention of claim 6, wherein, in the objective optical system, the following conditional expression (3) is satisfied: 0.28<d3p/f32<0.5 (3) (Fig. 1, data table [0099], surface 12-14, gives distance d3t e.g. 1.37, rear group lenses e.g. L34, L35 or data table [0099] surfaces 15-17, calculated focal length f32=3.2, optical power is the inverse focal length, has positive refractive power, gives e.g. 0.42), where, d3p denotes a distance on the optical axis from a lens surface positioned nearest to an image in the front group up to the lens surface positioned nearest to an object in the rear group, and f32 denotes the focal length of the rear group.
Claim 9, Takada teaches invention of claim 6, wherein, in the objective optical system, the following conditional expression (4) is satisfied: 2.3<f3/f<3.2 (4) (see data tables [0099], given f e.g. 0.95, given focal length f3 e.g. 2.25, gives e.g. 2.36), where, f3 denotes a focal length of the third lens group, and f denotes a focal length of the objective optical system at the time of normal observation.
Claim 10, Takada teaches invention of claim 6, wherein, in the objective optical system, the second lens group has a positive refractive power (see Fig. 1, [0094], second lens group G2 having positive power).
Allowable Subject Matter
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: 
With respect to claim 2, the prior art from record fails to teach the elements 

recited in claim 2, as follows:

Claim 2, Takada teaches invention of claim 1, wherein the following conditional expression (2) is satisfied: 1.2<f31/f32<5.0 (2), where, f31 denotes a focal length of the front group, and f32 denotes the focal length of the rear group.
With respect to claim 7, the prior art from record fails to teach the elements 

recited in claim 7, as follows:

Claim 7, Takada teaches invention of claim 6, wherein, in the objective optical system, the following conditional expression (2) is satisfied: 1.2<f31/f32<5.0 (2), where, f31 denotes a focal length of the front group, and f32 denotes the focal length of the rear group.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US20180196241A1, Shibayama. Related to a variable magnification optical system, an optical apparatus, and a method for manufacturing the variable magnification optical system. See Fig. 1, data Table 1, Lens groups e.g. Groups G1, G2, and G4).
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US20170351059A1, Gyoda et al. Related to a relates to an optical system and to an image pickup apparatus including the optical system. See Fig. 1, data Table [0080], Lens groups e.g. Groups B1, B2, and B3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872
                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872